         Case 1:20-cv-01388-JPB Document 28 Filed 03/19/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 THOMAS BIEDERMANN,

                Plaintiff,
       v.                                           CIVIL ACTION NO.
                                                    1:20-cv-01388-JPB
 REPRESENTATIVE GINNY
 EHRHART, in her individual and
 official capacities,

                Defendant.

                                        ORDER
      Before the Court are Plaintiff Thomas Biedermann’s (“Biedermann”)

Motion for Preliminary Injunction (ECF No. 2) and Defendant Representative

Ginny Ehrhart’s (“Ehrhart”) Motion to Dismiss (ECF No. 10).

      Ehrhart’s briefs in support of her Motion to Dismiss incorporate by reference

sections of another brief she filed in this case:

            • “Rep. Ehrhart incorporates by reference each of the arguments
              attacking the basis of a Constitutional right claimed by Plaintiff in her
              Response in Opposition to Plaintiff’s Motion for Preliminary
              Injunction filed concurrently herewith (‘Defendant’s Response’).”
              ECF No. 10-1, 11 n.2.

            • “Those arguments are set forth in detail in Defendant’s Reply
              discussing Plaintiff’s inability to establish a likelihood of success on
              the merits. Rather than repeat those same arguments here, Rep.
              Ehrhart incorporates those arguments herein by reference. (See,
              Defendant’s Reply, Section II.A.).” Id. at 19.
         Case 1:20-cv-01388-JPB Document 28 Filed 03/19/21 Page 2 of 4




          • “Rep. Ehrhart has thoroughly briefed her position on government
            speech and will not repeat it here. By focusing on the second prong
            Rep. Ehrhart is not abandoning or waiving any of her prior arguments
            that the Free Speech clause is not applicable to any of her actions
            alleged in the Complaint.” ECF No. 20, 2 n.1.
This presentation of the issues is problematic for at least two reasons. First,

Ehrhart’s cross-referencing to another brief complicates the Court’s review and

understanding of the issues, especially where, for example, the cross-reference is

merely to her “position on government speech.” The Court is left to guess as to

which arguments or sections of the respective brief Ehrhart refers. There is also no

effort to distinguish whether the cases cited in one brief may be equally applicable

to a different issue with a potentially different standard.

      Second, Ehrhart’s cross-referencing resulted in her Motion to Dismiss briefs

exceeding the applicable page limits established by this Court’s Local Rules. For

example, although Northern District of Georgia Civil Rule 7.1(D) provides that

“[a]bsent prior permission of the Court, briefs filed in support of a motion or in

response to a motion are limited in length to twenty-five (25) pages,” Ehrhart’s

initial brief far exceeds that limit because it consists of twenty pages, and she

incorporates at least another seventeen pages from the other brief. This approach

to briefing is not permissible. See Bryant v. Jones, No. 1:04-CV-2462WSD, 2006

WL 584762, at *6 (N.D. Ga. Mar. 10, 2006), as amended (Mar. 20, 2006)



                                           2
          Case 1:20-cv-01388-JPB Document 28 Filed 03/19/21 Page 3 of 4




(directing the parties to file revised and renewed motions for summary judgment

where their briefs incorporated other filings and thereby exceeded the page limit);

FNB Bank v. Park Nat. Corp., No. CIV.A. 13-0064-WS-C, 2013 WL 6842778, at

*1 (S.D. Ala. Dec. 27, 2013) (stating that cross-referencing “‘is improper and foists

upon the Court the burden of sifting through irrelevant materials to find the

materials referenced while permitting the movant to circumvent [the] [c]ourt’s

page limit’”); Aldridge v. Travelers Home & Marine Ins. Co., No. 1:16-CV-01247-

SCJ, 2019 WL 8439150, at *1 (N.D. Ga. Feb. 21, 2019) (noting that “incorporation

by reference is impermissible, as this practice . . . incorporate[s] . . . more pages

into [a party’s] brief, thereby exceeding the page limit set forth in Local Rule

7.1(D)”).

        However, in the interest of the efficient resolution of this matter, the Court

DENIES Ehrhart’s Motion to Dismiss (ECF No. 10) but grants her leave to renew

her motion and refile revised initial and reply briefs within the applicable page

limits by April 1, 2021. Ehrhart may not raise any new arguments in the refiled

briefs and may alter the content of such briefs only to comply with the page limit

and to present all of her arguments in one place.1




1
    This Order does not apply to Biedermann’s brief.

                                            3
        Case 1:20-cv-01388-JPB Document 28 Filed 03/19/21 Page 4 of 4




      With respect to Biedermann’s Motion for Preliminary Injunction, the Court

will schedule a hearing if Ehrhart’s Motion to Dismiss is unsuccessful. Therefore,

the Clerk is DIRECTED to terminate Biedermann’s Motion for Preliminary

Injunction (ECF No. 2) at this time and renew and resubmit it upon the conclusion

of such hearing (if one occurs).

      SO ORDERED this 19th day of March, 2021.




                                        4
